department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number release date cc ita b7 uilc internal_revenue_service national_office legal advice memorandum for associate area_counsel lmsb from heather c maloy associate chief_counsel ita cc ita subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend partnership state a dollar_figurex dollar_figurey dollar_figurez year year association issue whether sec_265 applies to disallow deductions for interest_paid on partnership’s repurchase agreements conclusion the determination of whether sec_265 applies is a facts_and_circumstances_test the facts indicate that a portion of partnership’s interest_expenses may be subject_to disallowance under sec_265 facts partnership is a state a limited_partnership that claimed interest_expenses of dollar_figurex for year and dollar_figurey for year the service disallowed under sec_265 a portion of the claimed investment_interest expense in each year the disallowance for each year was determined by multiplying the partnership’s total investment_interest expense by the ratio of the average fair_market_value of the partnership’s tax- exempt obligation to the average fair_market_value of all the partnership’s income- producing assets the tax_matters_partner tmp of the partnership contested the disallowance during the years at issue the partnership traded in securities engaging in transactions in securities and derivatives thereof including swaps puts calls and options the partnership was not a completely passive investor holding securities for long-term appreciation the partnership’s investment strategy involved frequent transactions designed to take advantage of short-term market fluctuations the partnership was not a dealer_in_securities all of the partnership’s investments were made for its own account it did not take make or place any orders investments or positions for or on behalf of others nor did it hold any assets investments or positions for or on behalf of others none of the partnership’s assets were acquired or held as inventory or otherwise for sale to customers during the years at issue the partnership financed and carried substantial positions in treasuries and foreign government bonds taxable bonds with repurchase agreements repo transactions essentially the partnership’s repo transactions were secured loans of up to of the purchase_price of the taxable bonds in a typical repo transaction the partnership sold the taxable bonds to a bank or broker subject_to an agreement by the partnership to repurchase them at a future date at a specified price exceeding the partnership’s original sale price the difference between the sale price and the repurchase price representing the interest_expense typically the term of a repo transaction varied from one to sixty days but the partnership frequently continued the financing at the end of the term by entering into successive repo transactions the partnership’s investment objective in carrying these positions through repo transactions was to profit from short-term fluctuations in price of the taxable bonds the funds for repurchasing the bonds subject_to a repo transaction were obtained by selling the bonds on the market the proceeds of each repo transaction were traceable to the purchase of specific taxable bonds which constituted the primary collateral security for the partnership’s repurchase obligation the investment_interest expense claimed by the partnership included the interest_expense incurred in the partnership’s repo transactions the claimed investment_interest expense also included a relatively minor amount of interest_expense reported on the forms k-1 issued to the partnership as a limited_partner in second- tier_partnerships during the years at issue the partnership held substantial amounts of tax-exempt_bonds issued by local and state governments none of these bonds were acquired with the proceeds of the financing provided by the repo transactions nor were the bonds pledged or held as collateral to secure the financing provided by the repo transactions during the years at issue a significant part of the tmp’s investment strategy involved the use of privately negotiated notional_principal_contracts or swaps the partnership was a member of the association a trade_association representing leading participants in the privately negotiated derivatives industry a business which includes interest rate currency commodity credit and equity swaps as well as related products such as caps collars floors and swaptions the association offers its members a master agreement agreement and related documentation materials and instruments designed to reduce legal and credit risks in derivatives transactions an association agreement provides security for participants in these transactions by making their respective obligations mutually dependent during the years at issue the partnership had outstanding association agreements with a number of institutional counter parties with which the partnership engaged in one or more swap transactions in a security_agreement annexed to each association agreement the partnership agreed to provide one or more forms of additional security including letters of credit third-party guarantees pledges of swap assets or proceeds and required deposits with rights of offset typically an institutional counter party to an association required that the partnership deposit with the institution cash or high-grade fixed-income securities such as treasuries marked to market in an amount equal at any given time to the counter party’s exposure creating a right of offset exercisable by the institution if the partnership defaulted a schedule attached to the association agreement provided that the partnership’s failure to maintain a specified minimum level of capital typically in treasuries and or tax-exempt obligations constituted a default with respect to all outstanding transactions under the association agreement the agreement also provided that a default by one party gave the non-defaulting party the right to terminate outstanding transactions it also required the defaulting party to reimburse the non-defaulting party for any losses during the years at issue the partnership held approximately in tax- exempt bonds which the partnership used to meet the minimum capital 1we do not have enough facts to express an opinion on whether this interest_expense should be disallowed requirements imposed by the association agreement the partnership satisfied its minimum capital requirements under the association agreements with tax-exempt_bonds rather than taxable bonds because the tax-exempt_bonds had a better after- tax yield you think sec_265 should be applied to disallow interest in proportion to tax exempt obligations total assets even without direct tracing of proceeds of repo indebtedness to tax exempts according to your argument the partnership is not a dealer and therefore can not have a business reason for holding tax exempt obligations rather it is an investor and the tax exempt bonds are part of its portfolio you also think that in any event the partnership does not have a business reason for holding tax exempt bonds because liquidity requirements of third parties could have been satisfied by treasuries law and analysis sec_163 generally allows a deduction for all interest_paid or accrued on indebtedness within the taxable_year sec_265 however disallows interest deductions on indebtedness incurred or continued to purchase or carry tax- exempt obligations the statute has been interpreted to disallow interest deductions based on the purpose of the borrowing the statute is designed to prevent escape from taxation of income properly subject_to tax by the purchase of exempt securities with borrowed money denham v slayton 282_us_514 however it is not activated by the mere simultaneous existence of indebtedness and the holding of tax-exempt obligations 60_tc_497 aff’d 503_f2d_102 6th cir bradford v commissioner 60_tc_263 thus taxpayers need not automatically liquidate tax-exempt obligations before obtaining needed funds through borrowing indian trading post inc pincite 388_f2d_420 7th cir 54_tc_1200 nevertheless a taxpayer cannot insulate himself from the prohibition of sec_265 by merely juggling the use of his available assets so as to create a surface sanitation of the indebtedness from the acquisition or holding of tax-exempt obligations indian trading post inc pincite citing 375_f2d_1016 ct_cl 41_tc_154 aff’d 342_f2d_757 6th cir the purpose for incurring or continuing indebtedness is determined based on all the facts and circumstances and may be established either by direct or indirect evidence see 60_tc_497 aff’d 503_f2d_102 6th cir section dollar_figure of revproc_72_18 1972_1_cb_740 the taxpayer bears the burden of proving that no prohibited purpose existed sec_265 was previously designated sec_265 for purposes of this advice we will use the designation a indian trading post inc pincite 875_f2d_293 784_f2d_375 n fed cir direct evidence of a purpose to purchase tax-exempt obligations exists where the proceeds of indebtedness are used for and are directly traceable to the purchase of tax-exempt obligations 411_f2d_614 cert_denied 396_us_1008 section dollar_figure of revproc_72_18 except in the case of dealers in tax-exempt obligations direct evidence of a purpose to carry tax-exempt obligations exists where tax-exempt obligations are used as collateral for indebtedness wisconsin cheeseman inc pincite 784_f2d_375 fed cir section dollar_figure of revproc_72_18 in the absence of direct evidence sec_265 applies only if the totality of facts and circumstances support a reasonable inference that a purpose to purchase or carry tax-exempt obligations exists wisconsin cheeseman inc pincite section dollar_figure of revproc_72_18 revproc_72_18 one focus of your advice request is whether partnership qualifies as a being engaged in a trade_or_business for purposes of sec_4 of revproc_72_18 which provides guidelines for individuals and in this case partnerships and the extent if any to which partnership falls under the guideline in the revenue_procedure section dollar_figure of revproc_72_18 provides that absent direct evidence of the purpose to carry tax-exempt obligations the rule_of sec_4 will apply section dollar_figure outlines certain situations where sec_265 will not apply to a taxpayer who holds tax-exempt obligations and incurs interest on other indebtedness under sec_4 a taxpayer who holds tax-exempt obligations and incurs indebtedness of a personal nature that is for purchases for personal consumption and for a home mortgage may still deduct the interest on the indebtedness similarly section dollar_figure of revproc_72_18 provides guidelines for individuals and partnerships engaged in the active_conduct_of_a_trade_or_business it states that t he purpose to purchase or carry tax-exempt obligations generally does not exist with respect to indebtedness incurred or continued by an individual in connection with the active_conduct of trade_or_business other than a dealer in tax-exempt obligations unless it is determined that the borrowing was in excess of business needs emphasis added thus a partnership in the active_conduct_of_a_trade_or_business may under some circumstances in addition to those laid out in sec_3section guidelines for dealers in tax-exempt obligations and section procedures of revproc_72_18 discuss additional circumstances in which interest incurred by dealers in tax-exempt obligations will be disallowed these circumstances will not be discussed here since partnership was not a dealer purchase or carry tax-exempt obligations and also incur business-related indebtedness provided the borrowing does not exceed the business’s needs however section dollar_figure also notes case law establishing a rebuttable_presumption that a taxpayer has a purpose to carry tax-exempt obligations where the taxpayer could have reasonably foreseen the need to incur future indebtedness when it purchased the tax-exempt obligations section dollar_figure of the revenue_procedure limits the general guidelines of sec_4 section dollar_figure provides that a purpose to carry tax-exempt obligations will generally be inferred wherever the taxpayer has outstanding indebtedness which is not incurred or continued in connection with the active_conduct_of_a_trade_or_business and the taxpayer owns tax-exempt obligations the section further states that the p urchase and sale of securities shall not constitute the active_conduct_of_a_trade_or_business unless the taxpayer is a dealer_in_securities within the meaning of sec_1_471-5 of the income_tax regulations sec_5 of the revenue_procedure provides guidelines for dealers here all of the partnership’s investments were made for its own account thus it was not a dealer and therefore was not in a trade_or_business for purposes of section dollar_figure of the revenue_procedure if it was not in a trade_or_business for purposes section dollar_figure of the revenue_procedure a purpose to carry tax-exempt obligations will be inferred sec_4 of the revenue_procedure by its reference to wisconsin cheeseman is obviously intended to apply to taxpayers whose trade_or_business involves manufacturing or selling goods and services or the buying of tangible assets such as the taxpayers in wisconsin cheeseman illinois terminal railroad co v united_states supra or 61_tc_846 section dollar_figure excludes those in the trade_or_business of buying and selling securities from the guideline because such taxpayers are likely to carry tax-exempt obligations as part of their trade_or_business and are also likely to borrow funds in the regular course of their business allowing them to hold tax-exempts and deduct interest on their borrowing without further scrutiny on the theory that their borrowings are for the reasonable_needs_of_the_business would defeat the purpose of the revenue_procedure as well as the underlying statute and case law thus taxpayers in the trade_or_business of buying and selling securities are necessarily excluded from the favorable presumption in section dollar_figure of the revenue_procedure this fact is reinforced by section dollar_figure of the revenue_procedure which reads in pertinent part 4stated differently interest on partnership’s indebtedness will not qualify for deduction under the general guidelines of section dollar_figure for individuals engaged in an active trade_or_business therefore partnership may deduct the interest under the guidelines of the revenue_procedure only if qualifies for the relief granted under sec_4 which it does not generally a purpose to carry tax-exempt obligations will be inferred unless rebutted by other evidence whenever the taxpayer has outstanding indebtedness which is not directly connected with personal expenditures see sec_4 and is not incurred or continued in connection with the active_conduct_of_a_trade_or_business see sec_4 and the taxpayer owns tax-exempt obligations this inference will be made even though the indebtedness is ostensibly incurred or continued to purchase or carry other portfolio investments c b pincite the section goes on to say that portfolio investments for purposes of this revenue_procedure are transactions not connected with the active_conduct_of_a_trade_or_business and then makes the crucial for our purposes statement p urchase and sale of securities is not the active_conduct_of_a_trade_or_business the reference to portfolio investments in this context with the qualification they are not transactions connected with the active_conduct_of_a_trade_or_business for for purposes of this revenue_procedure is further support for the conclusion that the guidelines of the revenue_procedure were not intended to apply to taxpayers engaged in the trade_or_business of buying and selling securities along these lines section of the revenue_procedure provides guidelines for corporations that are not dealers in tax-exempt obligations section dollar_figure states that t he purpose to purchase or carry tax-exempt obligations will not be inferred with respect to indebtedness incurred or continued to provide funds for carrying on an active trade_or_business not involving the holding of tax-exempt obligations unless it is determined that the borrowing was in excess of business needs the fact that section dollar_figure excludes trades_or_businesses that involve the holding of tax- exempt obligations such as the trade_or_business of buying and selling securities is further evidence that the revenue_procedure is not intended to apply to such businesses unless they are dealers trade_or_business the prior analysis of revproc_72_18 assumes that partnership is engaged in the active_conduct_of_a_trade_or_business this has not been established therefore an inquiry into whether partnership was engaged in a trade_or_business under established case law regardless of the guidelines in the revenue_procedure is necessary for tax purposes individuals and entities which purchase and sell stock and securities are either dealers traders or investors both traders and dealers engage in the trade of business of buying and selling stocks and securities whereas the activities of an investor do not qualify as a trade_or_business unlike a dealer whose business involves the sale of stocks or securities to customers a trader does not have customers in his business traders occupy an unusual position under the tax law because they engage in a trade_or_business which produces capital_gains_and_losses paoli v c i r 62_tcm_275 citing 89_tc_445 the internal_revenue_code has never contained a definition of the phrase trade_or_business 480_us_23 the determination of whether a taxpayer’s trading activities rise to the level of carrying_on_a_trade_or_business turns on the facts and circumstances of each case 889_f2d_29 2d cir aff’g 92_tc_180 citing 312_us_212 in order to qualify as a trader engaged in a trade_or_business of buying and selling stocks and securities a taxpayer’s trading activities must be frequent regular and continuous see generally 480_us_23 mere management of one’s investments is not a trade_or_business regardless of how extensive or substantial the investment activities higgins v commissioner pincite 89_tc_445 steffler v commissioner tcmemo_1995_271 in deciding whether a taxpayer is in the trade_or_business of trading securities the courts generally look to three factors the taxpayer’s investment intent the nature of the income derived from the activity and the frequency extent and regularity of the taxpayer’s transactions 721_f2d_810 fed cir in this regard there is a two-part test to determine if a taxpayer who manages his own affairs is a trader or investor a taxpayer’s activity is considered that of a trader if the trading is substantial and the taxpayer seeks to profit from daily or short-term swings in the market mayer v commissioner tcmemo_1994_209 dougherty v commissioner tcmemo_1994_597 in other words a trader must show that he is engaged in purchasing and selling stock regularly frequently and in substantial volume and also that his objective is to profit from short-term market swings not long-term appreciation and income paoli v commissioner tcmemo_1991_351 in your facts you state that during the years at issue partnership engaged in transactions in securities and derivatives thereof including swaps puts calls and options you further state that partnership’s investment strategy involved frequent transactions designed to take advantage of short-term market fluctuations you also state that partnership’s investment objective in the repo transactions was to profit from short-term fluctuations in price of the taxable bonds 5however if a trader in securities makes the election under sec_475 of the code any gain_or_loss associated with the trader’s trade_or_business of trading stock_or_securities is treated as ordinary_income or loss nonetheless as noted above this is a facts_and_circumstances_test in paoli the taxpayer engaged in sales of stocks or options during the year at issue some percent of these transactions involved stocks held for less than days in holding that the taxpayer was not a trader the court noted that nearly percent of the transactions were made during a one-month period at the beginning of the year some percent of the sales occurred in january february march and may and approximately percent of the taxpayer’s total_proceeds for the year came from these sales as well as percent of the taxpayer’s total losses additionally in the last three months of the year there was only one sale the court held that the taxpayer’s pattern of buying and selling was not sufficiently regular and continuous during the year to constitute a business although the court conceded that his activity in the first month of the year resembled that of a trader it nonetheless ruled against him because this pattern did not continue throughout the year it should also be emphasized that mere volume of transactions is not enough to convert an investor to a trader in estate of yeager the decedent had over transactions in the two years at issue and pursued his security activities vigorously and extensively f 2d pincite nonetheless the court stated ‘ n o matter how large the estate or how continuous or extended the work required may be ’ the management of securities investments is not the trade_or_business of a trader id pincite citing higgins v commisioner u s pincite the court instead looked to the length of time yeager had held his securities and the fact that most of his profit came from holding undervalued stock until the market improved id pincite similarly in mayer v commissioner tcmemo_1994_209 the court held that a taxpayer’s trading was substantial in both number of trades and dollar amount because he had more than a thousand transactions in each of three years and his gains were in the millions of dollars for each of the years thus he met the first prong of the two-part test however because his average holding periods for the years were and days respectively the court held that his emphasis was on capital growth and profit from resale since he did not seek to profit from short-term market swings he did not meet the second prong of the test and therefore was not in a trade_or_business prohibited purpose whether or not partnership was engaged in a trade_or_business it still has as noted above the burden of proving that it did not incur the debt at issue for the prohibited purpose of carrying tax-exempt obligations as further noted above the determination is based on the totality of the facts and circumstances where there is direct evidence that the taxpayer incurred the debt for the purpose of purchasing or carrying tax-exempt obligations the interest on the debt is disallowed even though the taxpayer acquired the obligations for resale and not to earn tax-exempt_income 413_f2d_636 2d cir cert_denied 396_us_1007 section dollar_figure of revproc_72_18 states that d irect evidence of a purpose to purchase tax-exempt obligations exists where the proceeds of indebtedness are used for and are directly traceable to the purchase of tax-exempt obligations this principle is firmly established in case law 411_f2d_614 cert_denied 396_us_1008 section dollar_figure of revproc_72_18 provides that t he purpose to purchase or carry tax-exempt obligations generally does not exist with respect to indebtedness incurred or continued by an individual in connection with the active_conduct of trade_or_business unless it is determined that the borrowing was in excess of business needs thus an individual or in this case a partnership in the active_conduct_of_a_trade_or_business may under some circumstances purchase or carry tax-exempt obligations and also incur indebtedness provided the borrowing does not exceed the business’s needs nevertheless section dollar_figure also provides that that there is a rebuttable_presumption that the purpose to carry tax-exempt obligations exists where the taxpayer reasonably could have foreseen at the time of purchasing the tax-exempt obligations that indebtedness would have to be incurred to meet future economic needs of the business of an ordinary recurrent variety this principle is based on wisconsin cheeseman f 2d pincite there the seventh circuit held that collateralizing indebtedness with tax-exempt securities was direct evidence of the prohibited purpose id however no court has adopted the so-called cheeseman corollary which posits that if interest on loans collateralized with tax-exempt obligations is conclusively nondeductible then interest on loans collateralized with 6the fact that the indebtedness and interest deductions at issue arise as a result of repurchase transactions should not preclude the difference between the sales and repurchase prices as qualifying as interest under sec_265 although the tax_court in 74_tc_1342 held that the repurchase agreements at issue were not loans for purposes of sec_265 this conclusion was based partially on the fact that the repurchase agreements were ordinary bank_deposits and the form of the transaction is an ordinary and customary despository transaction t c pincite the court further noted this distinction between a bank’s indebtedness and other taxpayers’ indebtedness in mcdonough v commissioner tcmemo_1982_236 taxable obligations is conclusively deductible this theory was specifically rejected in dillon read co v united_states pincite thus the fact that the repos were collateralized with taxable obligations does not conclusively show that partnership did not have the prohibited purpose section dollar_figure creates a rebuttable_presumption of a purpose to carry tax-exempt obligations whenever a taxpayer owns tax-exempt obligations and has outstanding indebtedness which is not incurred or continued in connection with the active_conduct_of_a_trade_or_business even though such indebtedness is ostensibly incurred or continued to purchase or carry other portfolio investments if the court were to rule that partnership is a trade_or_business for purposes of the revenue_procedure a result which we do expect as discussed above it might also rule that section dollar_figure does not apply since the indebtedness was incurred or continued in connection with partnership’s business however this means that the rebuttable_presumption created by the revenue_procedure does not apply it does not necessarily mean that the court would ignore favorable case law furthermore the finding of the taxpayer’s purpose does not depend solely upon looking into his mind and learning what he was thinking although his intentions are relevant purpose may be inferred from his conduct and from the circumstances that confronted him 50_tc_11 rev’d on other grounds 413_f2d_636 2nd cir the inquiry is whether there is a sufficient purposive connection between the borrowing and the investment h enterprises international inc v commissioner tcmemo_1998_97 aff’d 183_f3d_907 8th cir in 811_f2d_581 fed cir the court held that the fact that the taxpayer may not have incurred the subordinated indebtedness specifically to purchase tax-exempts is not dispositive however where trading in tax-exempts and the incurring of long-term indebtedness both represent a regular continuous routine and substantial part of taxpayer’s daily business taxpayer’s decision to continue rather than retire its subordinated indebtedness undoubtably facilitates the ability to carry tax-exempts the appeals court noted a continued solid tie between the incurring of subordinated indebtedness and the purchase and maintenance of tax-exempts f 2d pincite similarly in commissioner v leslie supra involved brokerage firm that routinely borrowed on a day-day basis to finance its operations and held tax-exempt obligations it also commingled the proceeds of the loans with its other funds making direct tracing of the loan proceeds impossible in holding that sec_265 applied the court noted that since the taxpayer borrowed money for the purpose of conducting its business including the holding of some tax-exempt securities and since the use of the borrowed funds cannot be traced it is reasonable to allocate them to all the business purposes of the taxpayer f 2d pincite accordingly t here was a direct relationship between the continuance of the debt and the carrying of tax-exempt securities id pincite as the tax_court put it in bradford v commissioner leslie permits the proscribed purpose to be inferred from a continuous course of conduct involving borrowing and the acquisition of tax-exempt securities t c pincite here partnership appears to be routinely borrowing at the same time that it holds the tax-exempts therefore the logic of leslie may apply bradford v commissioner like leslie and e f hutton involved a brokerage firm that held tax-exempts and regularly borrowed on a daily basis for its business needs the court rejected as far too simplistic the taxpayer arguments that it borrowed simply to maintain bank balances necessary to carry on its business and that application of sec_265 to its situation would substitute a mechanical allocation for the ‘purpose’ test t c pincite this approach the court said would allow the taxpayer to escape sec_265 simply because it dealt in both taxable securities and tax-exempt_bonds id here partnership should not necessarily escape sec_265 simply because of the range of securities and instruments it holds here although partnership apparently holds the tax-exempts rather than trading them the indebtedness at issue that is the repo transactions seems to represent a regular continuous routine and substantial part of taxpayer’s daily business as in e f hutton the terms of the repo transactions varied from one to sixty days but the fact that partnership frequently continued the financing at the end of the term by entering into successive repo transactions may serve to characterize the repo transactions as long-term indebtedness furthermore as commissioner v leslie and bradford v commissioner demonstrate it is does not appear to be necessary to show that the actual instruments were long-term in any case this fact was not necessarily critical to the federal_circuit t he fact that e f hutton’s subordinated borrowings were made on a long-term basis rather than daily is irrelevant and does not compel a different result f 2d pincite we also see some similarity to a case involving an investor 41_tc_154 aff’d 342_f2d_757 6th cir there the taxpayer borrowed funds to purchase stocks and debentures which had taxable returns she subsequently sold the stocks and bought tax-exempts the court 7the fact that e f hutton leslie and bradford all involved brokerage houses should not make a difference in their application here as noted previously the tax_court held in bradford that sec_265 on its face makes no distinction between classes of taxpayers t c pincite concluded she continued the loan instead of repaying it with the proceeds of the sale of the non-tax-exempt securities so that she would have the funds to purchase and hold tax-exempt securities t c pincite here it can be argued that partnership continued the repo transactions so that it could have the funds to hold the tax-exempts additionally under wisconsin cheeseman interest deductions are generally disallowed to the extent the subject indebtedness is incurred to meet recurring expenses and that the taxpayer at the time it acquired the tax-exempt obligations could reasonably foresee that it would probably have to incur indebtedness to meet such expenses f 2d pincite the indebtedness at issue here is of a recurring nature and thus the need to incur it is foreseeable partnership should not be able to insulate itself from the prohibition of sec_265 by merely juggling the use of its available assets so as to create a surface sanitation of the indebtedness from the acquisition or holding of tax-exempt obligations indian trading post inc pincite finally regarding the partnership’s liquidity requirements there is nothing in the facts to indicate that those liquidity requirements could only be met by tax-exempts in new mexico bancorporation supra the court’s finding that sec_265 did not apply was based in part on the fact that the purchase of state and municipal_bonds was necessary to satisfy the taxpayer’s liquidity and pledge requirements as the tax_court subsequently stated i ndebtedness of a bank to its depositors is not treated as indebtedness incurred to purchase tax-exempt securities largely because such treatment would seriously interfere with the marketing of government securities that are mostly purchased by banks mcdonough v commissioner tcmemo_1982_236 43_tcm_1273 absent such a showing here partnership’s holding of the tax-exempt obligations in the face of its recurrent borrowing indicates the presence of the prohibited purpose case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by heather c maloy associate chief_counsel ita jeffery g mitchell senior technician reviewer cc ita b07
